 Case 3:20-cv-00424-DWD Document 7 Filed 12/07/20 Page 1 of 4 Page ID #44




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON ANTHONY ROMELL BAILEY,                         )
 # 14067-029,                                        )
                                                     )
                       Petitioner,                   )
                                                     )    20-cv-00424-DWD
 vs.                                                 )
                                                     )
 CRIMINAL DIVISION,                                  )
                                                     )
                       Respondent.                   )

                             MEMORANDUM AND ORDER

DUGAN, District Judge:

       Petitioner Deon Anthony Romell Bailey filed a Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241 (Doc. 1), which was dismissed on preliminary review.

(Doc. 3). Bailey has now filed a pleading which he refers to as a “revised 2241 Petition.”

His pleading requests that this Court “review the plea coiloqy (sic)” and to “correct your

order to reflect the truth”. The Court construes this pleading as a Motion to Alter or

Amend Judgment. (Doc. 5). That Motion is DENIED.

       Bailey’s motion was filed within 28 days of the entry of judgment and will

therefore be considered under Fed. R. Civ. P. 59(e). Banks v. Chicago Board of Education,

750 F.3d 663, 666 (7th Cir. 2014). Rule 59(e) allows a court to alter or amend a judgment

in order to correct manifest errors of law or fact or to address newly discovered evidence.

Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008). However, “[r]econsideration is not

an appropriate forum for rehashing previously rejected arguments.” Caisse Nationale de

Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996).



                                               1
 Case 3:20-cv-00424-DWD Document 7 Filed 12/07/20 Page 2 of 4 Page ID #45




       Pursuant to a written plea agreement, Bailey pled guilty to two counts of

distribution of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) in the

Northern District of Iowa. United States v. Bailey, Case No. 2:15-cr-01017 (“Criminal

Case”). In June 2016, he was sentenced to 240 months imprisonment on each count, to be

served concurrently except that 55 months of the sentence on Count Two was to be served

consecutively to the sentence imposed on Count One. This resulted in a total term of 295

months. (Criminal Case, Doc. 104).

       The Petition alleged that at the plea hearing, the Court informed him that he was

subject to a maximum penalty of 30 years on each count because of his prior drug

conviction, even though he had no notice under 21 U.S.C. § 851 had been filed. (Doc. 1).

Bailey asserted that he was not attempting to vacate, set aside, or correct his conviction

or sentence, but that he sought equitable relief in the form of a “satisfaction of judgment”

and a “satisfaction of penalties.”

       The Petition was dismissed because, despite his assertion, he was in fact trying to

vacate, set aside, or correct his conviction or sentence. The Court noted that the proper

vehicle for such a request is a motion to vacate, set aside or correct under 28 U.S.C. § 2255

filed in the district of conviction, and dismissed his Petition because he did not

demonstrate that his claim fit within the savings clause of 28 U.S.C. § 2255(e).

       In his Motion, Bailey apologizes for his “last 2241 filing” and asks the Court to

“accept this revised 2241 Petition.” (Doc. 5). However, judgment has already been

entered and he cannot file an amended or revised Petition at this point. A Rule 59(e)

motion does now allow a party to advance a new theory or argument that could and

                                             2
 Case 3:20-cv-00424-DWD Document 7 Filed 12/07/20 Page 3 of 4 Page ID #46




should have been raised in the first instance. A&C Construction & Installation, Co. WLL v.

Zurich American Insurance Company, 963 F.3d 705, 709 (7th Cir. 2020).

       Further, Bailey states that the Order dismissing his § 2241 Petition was incorrect in

stating that the judge at the change of plea hearing informed him that he was subject to a

maximum sentence of 30 years; he now denies that he was so informed. (Doc. 5, p. 1).

However, this was drawn from Bailey’s own Petition, where he stated that the judge

informed him that he was subject to a maximum sentence of 30 years. (Doc. 1, p. 2). For

the purposes of the present issue, it is immaterial which version might be true.

       Bailey’s Motion does not address the reason for the dismissal of his Petition—that

his claim cannot be brought in a § 2241 Petition. As prisoner can challenge his federal

conviction or sentence in a § 2241 Petition only under very limited circumstances: when

he relies on a new statutory interpretation case rather than a constitutional case, when

that decision that he could not have invoked in a motion under § 2255, when that case

applies retroactively, and when he can show there has been a “fundamental defect” in

his conviction or sentence that is grave enough to be deemed a miscarriage of justice.

Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013); Brown v. Rios, 696 F.3d 638, 640 (7th

Cir. 2012).

       It is unclear exactly what Bailey’s claim is, but it does not cite or refer to a new rule

of statutory construction, let alone one that he could not have raised in a § 2255 motion.

He filed a § 2255 motion raising a claim related to his sentence, although it was framed

as a claim of ineffective assistance of counsel. Bailey v. United States, Case No. 2:18-cv-

1034, Doc. 9 (N. D. Ia. May 11, 2020). The fact that the § 2255 motion was unsuccessful

                                               3
 Case 3:20-cv-00424-DWD Document 7 Filed 12/07/20 Page 4 of 4 Page ID #47




does not mean that the remedy afforded by § 2255 was inadequate or ineffective. Webster

v. Daniels, 784 F.3d 1123, 1136 (7th Cir. 2015). There are no grounds cited to revisit the

Court’s dismissal of the Petition.

                                      Disposition

       Petitioner’s Motion to Alter or Amend Judgment (Doc. 5) is DENIED.

       IT IS SO ORDERED.

       DATE: December 7, 2020



                                                __________________________
                                                David W. Dugan
                                                United States District Judge




                                            4
